DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The rejection under section 112(a), written description, is withdrawn in view of Applicant’s amendments in connection with this ground of rejection.

The rejection under section 112(a), lack of enablement, is withdrawn in view of Applicant’s amendments in connection with this ground of rejection.

The rejection under section 112(b) is withdrawn in view of Applicant’s amendments in connection with this ground of rejection.

The rejection under section 103 is maintained, below:


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26-32, 37-45, 50 and 51 remain rejected under 35 U.S.C. 103 as being unpatentable over:
Ridi et al., Journal of Advanced Research (2013) 4, 467–478 (Ridi 1);
in view of:
Ridi et al., ANTIMICROBIAL AGENTS AND CHEMOTHERAPY, Aug. 2010, p. 3383–3389 (Ridi 2); and 
Issues in Cancer Drugs and Therapies: 2011 Edition, 2112, Scholarly Editions, Acton, ed., pp. 249-250 (Cancer Drugs).

Praziquantel (PZQ) is a known therapy of schistosomiasis (SM), see Ridi 1, Table:
    PNG
    media_image1.png
    217
    679
    media_image1.png
    Greyscale

Ridi1 may fail to explicitly teach combinations of Praziquantel with arachidonic acid (ARA).  However, it is for that proposition that the examiner joins the secondary references.  Specifically, Redi 2 teaches in vivo and in vitro efficacy of ARA against Schistosoma mansoni and Schistosoma haematobium.  Cancer drugs also confirms this activity:

    PNG
    media_image2.png
    486
    494
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    180
    499
    media_image3.png
    Greyscale

In this way, those of ordinary skill could have combined PZQ and ARA in a predictable fashion for the purposes of obtaining an anti-schistomiasis drug.  Ridi 1 teaches that PZQ is a preferred SM therapy.  The secondary references are added for the proposition that ARA is applicable to this SM therapy.  Specifically, Ridi 2 teaches that PZQ may be supplemented with ARA to combat drug resistance (“Praziquantel (PZQ), an isoquinoline-parazine derivative, immediately proved much superior to any other schistosomicidal drug and quickly became the drug of choice in most areas of endemicity. However, evidence of emerging drug resistance and low efficacy of PZQ have been reported in Egypt and Senegal. Moreover, the possibility that PZQ binds to host actin cannot be entirely precluded. Accordingly, it is imperative to develop new effective drugs for treatment and prevention of the infection [citations omitted]”). 
 In this manner, Ridi 2 teaches that the particular known technique of using ARA in SM therapy was recognized as part of the ordinary capabilities of one skilled in the art, and therefore, those of ordinary skill would have recognized that applying the known technique to SM therapy with PZQ drug resistance would have yielded predictable results.  Accordingly, a combined PZQ and ARA composition purposes of obtaining an anti-schistosomiasis drug would have been prima facie obvious.
Some dependent claims cover dosages not explicitly taught by the applied references.  However, the amount of PZQ and ARA in the disclosed composition is a result-effective parameter that will affect the pharmacological and pharmacokinetic properties of the final composition.  In this manner, the amount of a specific ingredient in a composition is clearly a result-effective parameter that a person of ordinary skill in the art would routinely optimize.  
Specifically, it would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve a desired results. For any compound, the therapeutically effective dose can be estimated initially either in cell culture assays or in animal models, usually rats, rabbits, dogs, or pigs. The animal model also can be used to determine the appropriate concentration range and route of administration. Such information can then be used to determine useful doses and routes for administration in humans.
Therapeutic efficacy and toxicity, e.g., ED50 (the dose therapeutically effective in 50% of the population) and LD50 (the dose lethal to 50% of the population), can be determined by standard pharmaceutical procedures in cell cultures or experimental animals. The dose ratio of toxic to therapeutic effects is the therapeutic index, and it can be expressed as the ratio, LD50/ED5o. Pharmaceutical compositions which exhibit large therapeutic indices are preferred. The data obtained from cell culture assays and animal studies is used in formulating a range of dosage for human use. The dosage contained in such compositions is preferably within a range of circulating concentrations that include the ED50 with little or no toxicity. The dosage varies within this range depending upon the dosage form employed, sensitivity of the patient, and the route of administration. The exact dosage will be determined by the practitioner, in light of factors related to the subject that requires treatment. Dosage and administration are adjusted to provide sufficient levels of the active ingredient or to maintain the desired effect. Factors which can be taken into account include the severity of the disease state, general health of the subject, age, weight, and gender of the subject, diet, time and frequency of administration, drug combination(s), reaction sensitivities, and tolerance/response to therapy. Long-acting pharmaceutical compositions can be administered once or twice daily every 3 to 4 days, every week, or once every two weeks depending on the half-life and clearance rate of the particular formulation.
Normal dosage amounts can vary from micrograms to 100,000 micrograms, up to a maximum total dose, depending upon the route of administration. Guidance as to particular dosages and methods of delivery is provided in the literature and generally available to practitioners in the art.
So, optimization of these parameters is a routine practice, and consequently, would be prima facie obvious, absent factual evidence demonstrating an unexpected benefit of the claimed amount(s).
Accordingly, the references provide sufficient reason to combine the cited references, and moreover, this combination teaches all of the limitations of the recited composition, with a reasonable expectation of success.  Indeed, those or ordinary skill would have recognized that combining the known compositions of ARA and PZQ therapies to SM therapy would have yielded predictable results, since each is a known therapy in this regard.  These combinations have been held as prima facie obvious, see MPEP 2144.06 (“  “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In reKerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)”).
Here, the motivation to treat SM by combining ARA and PZQ, rather than confer resistance (or prevent re-occurrence of SM, e.g., see claim 39), is permissable, see MPEP 2144 (“The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006)”).
On the other hand, the results provided by the PZQ-ARA combination in the specification is not unexpected or surprising since the enhanced results merely reflects a major rationale for combination theory: that its implementation can reduce the spread of drug-resistance in areas of endemicity. Thus, the concerted use of drug combinations, such as PZQ-ARA, should counteract any enhanced drug-resistance observed with PZQ or ARA alone.  In this regard, the results seen with PZQ-ARA are not unexpected, and therefore, the rejection under section 103 is maintained.

Applicant argues that none of the cited references demonstrate an effect of the PZQ-ARA combination, which is greater than the sum of each of the effects PZQ or ARA taken separately.  However, as outlined above, both PZQ and ARA expose membrane antigens to antibody binding.  Those or ordinary skill would expect that this may have an additive effect, which is not unexpected.  Therefore, the rejection is maintained. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL J PUTTLITZ whose telephone number is (571)272-0645.  The examiner can normally be reached on Monday to Friday from 9 a.m. to 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's acting supervisor, Misook Yu can be reached at telephone number (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	
	
	/KARL J PUTTLITZ/           Primary Examiner, Art Unit 1642